

Exhibit 10.8


EXECUTION COPY








TRANSFER AGREEMENT
between
BA LEASING BSC, LLC,
as Transferor,
and
PORTLAND GENERAL ELECTRIC COMPANY,
as Transferee




December 18, 2013



Active 21541400v3

--------------------------------------------------------------------------------



TRANSFER AGREEMENT
This TRANSFER AGREEMENT (this “Agreement”) is made and entered into effective as
of December 18, 2013 (the “Effective Date”), by and between BA LEASING BSC, LLC,
a Delaware limited liability company (“Transferor”), and PORTLAND GENERAL
ELECTRIC COMPANY, an Oregon corporation (“Transferee”). Transferor and
Transferee are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”
RECITALS
WHEREAS, Transferor presently holds (as successor in interest to General
Electric Credit Corporation), as Owner Participant under the Trust Agreement,
all of the right, title and interest in and to one hundred percent (100%) of the
beneficial interest in the Trust Estate, which includes the Facility Assets;
WHEREAS, pursuant to the Notice of Election of Termination dated as of November
14, 2013 (the “Notice of Election”), Owner Trustee (at the direction, and for
the benefit, of Owner Participant under the provisions of the Trust Agreement)
(i) has provided to Transferee written notice of Owner Trustee’s election of the
“Termination” (as defined in the PGE Bill of Sale) with respect to the Facility
Assets to be effective as of 11:59:59 p.m. (Pacific Time) on December 31, 2013
(the “Termination Time”), (ii) has paid to Transferee the sum of One Dollar
($1.00) in connection with such election, and (iii) has provided to Transferee
written notice of Owner Trustee’s further election of clause (x) of the third
paragraph of page 6 of the PGE Bill of Sale (the “Net Revenues Election”)
because Transferee has not elected the “Disposition” (as defined in the PGE Bill
of Sale) of the Facility Assets, all in accordance with the PGE Bill of Sale and
as further described in the Notice of Election;
WHEREAS, pursuant to the Notice of Election, Transferee has confirmed that it
will not elect the “Disposition” of the Facility Assets and, therefore, the
“Termination” shall occur on, and the Net Revenues Election shall be in effect
as of, the Termination Time, all in accordance with the PGE Bill of Sale;
WHEREAS, at or prior to the Termination Time, Transferor shall enter into a
transaction or series of transactions pursuant to which the Owner Trustee shall
distribute the Trust Estate, including the Facility Assets, to Transferor at the
Termination Time (collectively, the “Trust Unwind Transaction”);
WHEREAS, after giving effect to the Trust Unwind Transaction, Transferor shall
hold the Facility Assets, free and clear from all Liens in favor of, created by,
or resulting from acts of, or any failure to act by, Transferor, the Owner
Trustee or the Owner Participant or Persons claiming by or through Transferor,
the Owner Trustee or the Owner Participant (including, without limitation, the
Indenture Trustee), other than Permitted Liens, and with respect to interests in
real property comprising the Facility Assets, Permitted Encumbrances; and
WHEREAS, notwithstanding the Notice of Election, Transferor desires to transfer,
assign and delegate to Transferee, and Transferee desires to acquire, accept,
assume and perform when

Active 21541400v3

--------------------------------------------------------------------------------



due, all of Transferor’s rights, title and interest in, to and under, and all of
Transferor’s obligations, if any, with respect to, the Facility Assets, on the
terms and subject to the conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, and obligations set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:


ARTICLE I
DEFINITIONS; RULES OF INTERPRETATION
1.1    Rules of Interpretation. For purposes of this Agreement, the rules of
interpretation set forth in Part A of Annex I shall apply.
1.2    Certain Definitions. Capitalized terms used but not defined in this
Agreement shall have the meanings specified in Part B of Annex I.
    
ARTICLE II
TRANSFER
2.1    Transfer; Assumed Liabilities; Transfer Price.
(a)    Transfer. On the terms and subject to the conditions set forth in this
Agreement, at the Closing, Transferor shall transfer, convey, assign and deliver
to Transferee, free and clear from all Liens in favor of, created by, or
resulting from acts of, or any failure to act by, Transferor, the Owner Trustee
or the Owner Participant or Persons claiming by or through Transferor, the Owner
Trustee or the Owner Participant (including, without limitation, the Indenture
Trustee) (collectively, “Transferor Liens”), other than Permitted Liens and,
with respect to interests in real property comprising the Facility Assets,
Permitted Encumbrances, and without further representation or warranty except as
specifically provided herein, and Transferee shall accept from Transferor, “as
is, where is” without reliance on any representation or warranty except as
specifically provided herein, all of Transferor’s right, title and interest in,
to and under, the Facility Assets. Pursuant to this Agreement, Transferee shall
acquire no rights to any assets or property of Transferor except the Facility
Assets.
(b)    Assumed Liabilities. Effective as of the Effective Time and without
further Liability of Transferor, Transferee shall accept and assume and agrees
to observe and perform and to pay and discharge all Liabilities, if any, which
are related to, arising from or associated with the interests under the
Operating Agreement and the Transmission Related Agreements (which interests
were assigned or delegated to Owner Trustee pursuant to the PGE Assets Sales
Agreement, including Section 5 thereof), whether before or after the Effective
Time (the “Assumed Liabilities”).
(c)    Transfer Price. The aggregate transfer price for the Facility Assets
shall be an amount equal to One Dollar ($1.00) (the “Transfer Price”) payable to
Transferee. The Parties

2
Active 21541400v3



--------------------------------------------------------------------------------



acknowledge and agree that the Transfer Price has been satisfied by Transferor’s
payment to Transferee of One Dollar ($1.00) in connection with the Notice of
Election.
2.2    Bill of Sale; Assignment and Assumption Agreement. Prior to the Closing
Date, Transferee and Transferor shall execute, and may place into escrow with
Troutman Sanders LLP, for delivery as of the Effective Time, (a) the bill of
sale in the form attached hereto as Exhibit A (the “Bill of Sale”), and (b) the
Assignment and Assumption Agreement attached hereto as Exhibit B (the
“Assignment and Assumption Agreement”), together with any other documents that
either Party reasonably may request be executed and delivered by the other Party
in order to accomplish the transfer of the Facility Assets in accordance with
the terms of this Agreement.
2.3    Time and Place of Closing. The closing of the transactions contemplated
herein (the “Closing”) will take place upon satisfaction or waiver of all of the
conditions to the Closing in accordance with Article III, including delivery of
the fully executed Bill of Sale and Assignment and Assumption Agreement provided
for therein, to be dated as of the Closing Date. The Closing Date shall be a
date agreed to by the Parties, upon which all the conditions to the Closing set
forth in Article III (other than conditions to be satisfied by deliveries at the
Closing) have been satisfied or waived (the “Closing Date”). The Parties shall
exchange email confirmations of Closing by each Party sending an email to the
other at the following email addresses: for Transferor at
mitchell.neider@bankofamerica.com, with a copy to stephanie.o.holland@baml.com,
and for Transferee at Loretta.mabinton@pgn.com. Unless otherwise agreed by the
Parties, such confirmations shall occur on or about 9:00 a.m. (Pacific Standard
Time) on the Closing Date. The Closing Date shall be December 31, 2013, unless a
delay is required beyond that date to satisfy any conditions to the Closing set
forth in Article III which have not been satisfied or waived by such date. The
Closing shall be effective as of 11:59:59 p.m. (Pacific Time) on the Closing
Date (the “Effective Time”).
2.4    Termination. This Agreement, including the obligation to transfer the
Facility Assets and to execute and deliver the Bill of Sale and the Assignment
and Assumption Agreement, may be terminated, and the transactions contemplated
hereby may be abandoned, at any time prior to the Closing Date:
(a)    by mutual written consent of the Parties;
(b)    by Transferee, upon written notice to Transferor, if: (i) any of the
conditions in Section 3.2 have not been satisfied by the Outside Date, other
than through the failure of Transferee to comply with its obligations under this
Agreement; or (ii) Transferor has breached any representation, warranty or
obligation in this Agreement which would result in a failure of a condition set
forth in Section 3.2, and which breach has not been cured within ten (10)
Business Days after written notice thereof by Transferee.
(c)    by Transferor, upon written notice to Transferee, if: (i) any of the
conditions in Section 3.1 have not been satisfied by the Outside Date, other
than through the failure of Transferor to comply with its obligations under this
Agreement; or (ii) Transferee has breached any representation, warranty or
obligation in this Agreement which would result in a failure of a condition

3
Active 21541400v3



--------------------------------------------------------------------------------



set forth in Section 3.1, and which breach has not been cured within ten (10)
Business Days after written notice thereof by Transferor.
2.5    Effect of Termination; Effect of Closing; Closing After the Termination
Time.
(a)    Effect of Termination. If this Agreement, including the obligation to
transfer the Facility Assets and to deliver the Bill of Sale and Assignment and
Assumption Agreement, is validly terminated by either or both of the Parties
prior to the Closing Date pursuant to Section 2.4, then (i) this Agreement shall
become wholly void and of no further force or effect, and the Parties shall have
no further obligations hereunder, without further action by either Party, (ii)
each Party shall have no further Liability to the other Party hereunder, and
(iii) each Party and its Affiliates shall be fully released and discharged from
any Liability under or resulting from this Agreement; provided, however, that if
this Agreement is terminated by a Party pursuant to Section 2.4(b)(ii) or
Section 2.4(c)(ii), then the terminating Party’s right to pursue all legal
remedies available to it at law or in equity will survive such termination.


(b)    Effect of Closing. If the Closing occurs, then the Notice of Election and
Net Revenues Election shall be superseded hereby effective as of the Closing
Date. If the Closing does not occur or this Agreement is terminated in
accordance with its terms, then the Notice of Election and Net Revenues Election
shall be unaffected by this Agreement.
(c)    Closing after Termination. If the Closing does not occur by the
Termination Time, then Transferee shall exercise operational and managerial
control over the Facility Assets as provided in the Operative Documents and all
revenues, costs and expenses associated with the Facility Assets for the period
from the Termination Time to the Closing shall be solely for Transferee’s
account.
2.6    Further Assurances.
(a)    Each Party shall use commercially reasonable efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, all things necessary,
proper or advisable under Applicable Law to complete and make effective the
transactions contemplated by this Agreement and the Ancillary Agreements. Such
actions shall include each Party using its commercially reasonable efforts to
ensure (i) satisfaction of the conditions precedent to its obligations
hereunder, as soon as practicable after the Effective Date, and (ii) delivery of
the items required pursuant to Section 3.1 or Section 3.2, as applicable.
(b)    Each Party shall provide reasonable cooperation to the other Party in
obtaining consents, approvals or actions of, making all filings with and giving
all notices in connection with the FERC Approvals to complete the transactions
contemplated by this Agreement and the Ancillary Agreements. The Parties shall
use their commercially reasonable efforts to respond promptly and accurately to
any requests for additional information made by FERC. The Parties agree that
they shall consult with each other with respect to the obtaining by each Party
of its respective FERC Approval. Each Party shall cooperate in good faith with
FERC and undertake promptly any and all commercially reasonable action required
to lawfully complete the transactions contemplated by this Agreement and the
Ancillary Agreements.

4
Active 21541400v3



--------------------------------------------------------------------------------



(c)    Subject to the terms and conditions of this Agreement, at any time or
from time to time after the Closing, at either Party’s request and without
further consideration, the other Party shall execute and deliver to such Party
such other instruments of transfer, conveyance, assignment and confirmation
(without representation, warranty or recourse except as specifically provided
herein), provide such materials and information, and take such other actions as
such Party may reasonably deem necessary or desirable in order more effectively
to transfer, convey and assign the Facility Assets to Transferee and otherwise
to complete the transactions contemplated by this Agreement.
2.7    Transfer Taxes. Transferor and Transferee shall be responsible and pay in
equal proportions any sales, use, purchase, transfer, deed, stamp, or other
similar taxes and recording charges due and which may be payable by reason of
the transfer of the Facility Assets under this Agreement or the transactions
contemplated herein (“Transfer Taxes”). Transferor shall be responsible for all
income, profit and similar taxes incurred or imposed on Transferor with respect
to the transfer of the Facility Assets by Transferor. Transferor and Transferee
shall cooperate and consult with each other prior to filing any tax returns in
respect of Transfer Taxes.


ARTICLE III
CONDITIONS TO CLOSING


3.1    Transferor’s Conditions Precedent. The obligations of Transferor to
complete the transactions contemplated hereby are subject to the fulfillment to
the reasonable satisfaction of Transferor, at or before the Closing, of each of
the following conditions (all or any of which may be waived in writing, in whole
or in part, by Transferor in its sole discretion):
(a)    Representations and Warranties. Each of the representations and
warranties made by Transferee in this Agreement shall be true and correct in all
material respects on and as of the date hereof and on and as of the Closing Date
as though made on and as of the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case, as of such earlier date).
(b)    Performance. Transferee shall have performed in all material respects its
obligations required to be performed at or before the Closing.
(c)    Trust Unwind Transaction. The Trust Unwind Transaction shall have been
completed.
(d)    No Litigation. There shall not be pending or threatened any Action
seeking to enjoin or restrain completion of the transactions contemplated by
this Agreement or seeking damages in connection with the transactions
contemplated hereby, or questioning the validity or legality of this Agreement
or the transactions contemplated hereby.
(e)    FERC Approvals. The FERC Approvals shall have been obtained and shall be
in full force and effect.

5
Active 21541400v3



--------------------------------------------------------------------------------



(f)    Closing Deliveries. Transferee shall have executed and delivered to
Transferor counterpart signature pages to the Bill of Sale and the Assignment
and Assumption Agreement.
3.2    Transferee’s Conditions Precedent. The obligations of Transferee to
complete the transactions contemplated hereby are subject to the fulfillment to
the reasonable satisfaction of Transferee, at or before the Closing, of each of
the following conditions (all or any of which may be waived in writing, in whole
or in part, by Transferee in its sole discretion):
(a)    Representations and Warranties. Each of the representations and
warranties made by Transferor in this Agreement shall be true and correct in all
material respects on and as of the date hereof and on and as of the Closing Date
as though made on and as of the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case as of such earlier date).
(b)    Performance. Transferor shall have performed in all material respects its
obligations required to be so performed at or before the Closing.
(c)    No Litigation. There shall not be pending or threatened any Action
seeking to enjoin or restrain completion of the transactions contemplated by
this Agreement or seeking damages in connection with the transactions
contemplated hereby, or questioning the validity or legality of this Agreement
or the transactions contemplated hereby.
(d)    FERC Approvals. The FERC Approvals shall have been obtained and shall be
in full force and effect.
(e)    Closing Deliveries. Transferor shall have executed and delivered to
Transferee counterpart signature pages to the Bill of Sale and the Assignment
and Assumption Agreement.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
4.1    Representations and Warranties of Transferor. Transferor represents and
warrants to Transferee that all of the statements contained in this Section 4.1
are true and correct as of the Effective Date and will be true and correct as of
the Closing Date, except, in each case, to the extent such representations and
warranties are specifically made as of a different date (in which case such
representations and warranties will be true and correct as of such date):
(a)    Due Organization. Transferor is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the power and authority to own, operate and lease its
properties and assets and to carry on its business as it is currently conducted,
and to perform its obligations under this Agreement and the Ancillary Agreements
to which it is a party.

6
Active 21541400v3



--------------------------------------------------------------------------------



(b)    Authority. The execution, delivery and performance by Transferor of its
obligations under this Agreement and the Ancillary Agreements to which it is a
party have been duly authorized by all necessary actions on the part of
Transferor and this Agreement and each such Ancillary Agreement has been, or on
the Closing Date will be, duly executed and delivered by Transferor and
constitutes or, on the Closing Date will constitute (assuming due authorization,
execution and delivery by Transferee), the legal, valid and binding obligation
of Transferor enforceable against Transferor in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of rights
of creditors generally, and general principles of equity.
(c)    Facility Assets. If and to the extent good and marketable title to the
Facility Assets was conveyed to the Owner Trustee pursuant to the PGE Bill of
Sale and the PGE Assets Sales Agreement, then Transferor is the sole owner of
such Facility Assets and, at the Closing, will transfer such Facility Assets to
Transferee free and clear of all Transferor Liens, other than Permitted Liens
and, with respect to interests in real property comprising the Facility Assets,
Permitted Encumbrances.
(d)    Governmental Approvals. Except for the Transferor FERC Approval and BPA
Consent, no authorization, approval, order, consent, waiver, exception,
variance, permit, license or exemption issued by a Governmental Authority is
required for the execution, delivery and performance by Transferor of this
Agreement and the Ancillary Agreements to which it is a party or the
consummation by Transferor of the transactions contemplated hereby or thereby.


(e)    Brokers. No Person acting on behalf of Transferor or any of its
Affiliates is or will be entitled to any brokerage fee, commission, finder’s fee
or financial advisory fee in connection with the transactions contemplated by
this Agreement or the Ancillary Agreements.
4.2    Representations and Warranties of Transferee. Transferee represents and
warrants to Transferor that all of the statements contained in this Section 4.2
are true and correct as of the Effective Date and will be true and correct as of
the Closing Date, except, in each case, to the extent such representations and
warranties are specifically made as of a different date (in which case such
representations and warranties will be true and correct as of such date):
(a)    Due Organization. Transferee is a corporation duly organized and validly
existing under the laws of the State of Oregon, and has the power and authority
to own, operate and lease its properties and assets and to carry on its business
as it is currently conducted, and to perform its obligations under this
Agreement and the Ancillary Agreements to which it is a party.
(b)    Authority. The execution, delivery and performance by Transferee of its
obligations under this Agreement and the Ancillary Agreements to which it is a
party have been duly authorized by all necessary actions on the part of
Transferee and this Agreement and each such Ancillary Agreement has been, or on
the Closing Date will be, duly executed and delivered by Transferee and
constitutes or, on the Closing Date will constitute (assuming due authorization,
execution and delivery by Transferor), the legal, valid and binding obligation
of Transferee enforceable against Transferee in accordance with its terms,
except as such enforceability may be

7
Active 21541400v3



--------------------------------------------------------------------------------



limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of rights of creditors generally, and general
principles of equity.
(c)    Governmental Approvals. Except for the Transferee FERC Approval, no
authorization, approval, order, consent, waiver, exception, variance, permit,
license or exemption issued by a Governmental Authority is required for the
execution, delivery and performance by Transferee of this Agreement and the
Ancillary Agreements to which it is a party or the consummation by Transferee of
the transactions contemplated hereby or thereby.


(d)    Brokers. No Person acting on behalf of Transferee or any of its
Affiliates is or will be entitled to any brokerage fee, commission, finder’s fee
or financial advisory fee in connection with the transactions contemplated by
this Agreement or the Ancillary Agreements.
    
ARTICLE V
INDEMNIFICATION
5.1    Indemnification by Transferor. Subject to the limitations set forth in
Section 5.3 and Article VI, if the Closing occurs, Transferor agrees to
indemnify and hold Transferee and its Related Persons (each, a “Transferee
Indemnified Party”), harmless from and against any and all Losses incurred by
any Transferee Indemnified Party resulting from any of the following:
(a)    any breach of a representation or warranty made by Transferor in this
Agreement; or
(b)    the breach by Transferor of any of its obligations in this Agreement or
any of the Ancillary Agreements to which it is a party.
5.2    Indemnification by Transferee. Subject to the limitations set forth in
Article VI, if the Closing occurs, Transferee agrees to indemnify and hold
Transferor and its Related Persons (each, a “Transferor Indemnified Party”),
harmless from and against any and all Losses incurred by any Transferor
Indemnified Party resulting from any of the following:
(a)    any breach of a representation or warranty made by Transferee in this
Agreement;
(b)    the breach by Transferee of any of its obligations in this Agreement or
any of the Ancillary Agreements to which it is a party; or
(c)    the Assumed Liabilities, if any.
5.3    Effect of Knowledge as to Section 4.1(c). Transferor shall not be liable
under this Article V for any Losses based upon or arising out of any inaccuracy
in or breach of any of the representations or warranties of Transferor contained
in Section 4.1(c) of this Agreement if Transferee had Knowledge of such
inaccuracy or breach prior to the Closing.



8
Active 21541400v3



--------------------------------------------------------------------------------



  
ARTICLE VI    
SURVIVAL; NO OTHER REPRESENTATIONS; LIMITATION OF LIABILITY
6.1    Survival of Representations, Warranties and Obligations. The
representations, warranties and obligations of Transferor and Transferee
contained in this Agreement shall survive indefinitely following the Closing.
6.2    No Other Representations.
(a)    NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IT IS THE
EXPLICIT INTENT OF EACH PARTY, AND THE PARTIES HEREBY AGREE, THAT NEITHER OF THE
PARTIES NOR ANY OF THEIR AFFILIATES OR REPRESENTATIVES HAS MADE OR IS MAKING ANY
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL,
INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY INCLUDING AS TO THE CONDITION,
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THE FACILITY ASSETS, OR ANY PART THEREOF, EXCEPT THOSE EXPRESS
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE IV.
(b)    EXCEPT FOR THOSE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN
ARTICLE IV, THE FACILITY ASSETS ARE BEING TRANSFERRED “AS IS, WHERE IS, WITH ALL
FAULTS.”
(c)    Notwithstanding anything to the contrary in this Agreement, no Related
Person of Transferor will have any personal Liability to Transferee or any other
Person as a result of this Agreement or the breach of any representation,
warranty, or obligation of Transferor contained in this Agreement and no Related
Person of Transferee will have any personal Liability to Transferor or any other
Person as a result of this Agreement or the breach of any representation,
warranty, or obligation of Transferee contained in this Agreement.
6.3    Exclusive Remedies. THE EXPRESS REMEDIES SET FORTH IN THIS AGREEMENT AND
THE ANCILLARY AGREEMENTS ARE THE SOLE AND EXCLUSIVE REMEDIES FOR A PARTY UNDER
OR RELATING TO THIS AGREEMENT, WHETHER BASED ON STATUTE, IN TORT, COMMON LAW,
STRICT LIABILITY, CONTRACT OR OTHERWISE, AND ALL OTHER REMEDIES OR DAMAGES AT
LAW OR IN EQUITY ARE HEREBY WAIVED BY EACH PARTY. NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS SECTION 6.3 SHALL LIMIT A PARTY’S RIGHT TO SEEK AND OBTAIN ANY
EQUITABLE RELIEF TO WHICH THE PARTY SHALL BE ENTITLED, OR TO SEEK ANY REMEDY ON
ACCOUNT OF THE OTHER PARTY’S FRAUDULENT MISCONDUCT.
6.4    Limitation of Liability.
(a)    No Consequential Damages. NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
IN THIS AGREEMENT, NO PARTY SHALL, UNDER ANY CIRCUMSTANCES, BE LIABLE FOR
SPECIAL, INDIRECT, CONSEQUENTIAL,

9
Active 21541400v3



--------------------------------------------------------------------------------



INCIDENTAL, PUNITIVE OR EXEMPLARY DAMAGES, LOST PROFITS OR LOSS OF REVENUE,
WHETHER BY STATUTE, IN TORT, COMMON LAW, STRICT LIABILITY OR CONTRACT OR
OTHERWISE. THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES
SHALL BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE
NEGLIGENCE, GROSS NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF ANY PARTY, AND
WHETHER LIABILITY IS BASED ON CONTRACT, TORT, STATUTE, COMMON LAW, STRICT
LIABILITY OR OTHERWISE. THIS PROVISION SHALL SURVIVE ANY TERMINATION,
CANCELLATION OR SUSPENSION OF THIS AGREEMENT.
(b)    Liability Limitations. Notwithstanding anything to the contrary in this
Agreement, in no event shall either Party have liability to the other Party for
Losses pursuant to this Agreement, including Section 5.1, in excess of Five
Hundred Thousand Dollars ($500,000.00). Notwithstanding the foregoing, nothing
in this Section 6.4(b) shall limit a Party’s right to seek and obtain any
equitable relief to which the Party shall be entitled, or to seek any remedy on
account of the other Party’s fraudulent misconduct.
    
ARTICLE VII
MISCELLANEOUS PROVISIONS
7.1    Notices.
(a)    Any notice, demand, request or other communication required or permitted
to be given pursuant to this Agreement shall be in writing and signed by the
Party giving such notice, demand, request or other communication and shall be
hand delivered or sent by a nationally or internationally recognized overnight
courier or sent by certified mail, return receipt requested, to the other Party
at the address set forth below:
If to Transferor:        BA Leasing BSC, LLC
555 California Street, 4th Floor
San Francisco, CA 94104
Attn: Jung N. Westover
Telephone: (415) 765-7391


If to Transferee:        Portland General Electric Company
3WTC0306
121 SW Salmon Street
Portland, Oregon 97204
Attn: Jim Barnes
Telephone: (503) 464-8931



10
Active 21541400v3



--------------------------------------------------------------------------------



With copy to:            Portland General Electric Company
1WTC1301
121 SW Salmon Street
Portland, Oregon 97204
Attn: Office of General Counsel
Telephone: (503) 464-7822
(b)    Each Party may change the place to which any notice, demand, request or
other communication shall be sent or delivered by similar notice sent in like
manner to the other Party. The effective date of any notice, demand, request or
other communication issued pursuant to this Agreement shall be when: (i)
delivered to the address of the Party personally, by messenger, by a nationally
or internationally recognized overnight delivery service; or (ii) received or
rejected by the Party, if sent by certified mail, return receipt requested, in
each case, addressed to the Party at its address and marked to the attention of
the person designated above (or to such other address or person as a Party may
designate by notice to the other Party effective as of the date of receipt by
such Party).
7.2    Entire Agreement. This Agreement and the Ancillary Agreements, including,
in each case, all Schedules and Exhibits hereto and thereto, supersede all prior
discussions and agreements between the Parties with respect to the subject
matter hereof and thereof, and contain the sole and entire agreement between the
Parties with respect to the subject matter hereof and thereof; provided,
however, that nothing in this Agreement shall affect in any respect the rights,
obligations, covenants, indemnifications and liabilities of the Parties under
the Operative Documents which survive the termination of the relevant Operative
Documents..
7.3    Expenses. Except as expressly provided in Section 2.7 hereof, whether or
not the transactions contemplated hereby are completed, each Party will pay its
own costs and expenses incurred in connection with the negotiation and execution
of and performance under this Agreement and the Ancillary Agreements and the
transactions contemplated hereby and thereby.
7.4    Amendment. This Agreement may be amended, supplemented or modified only
by a written instrument duly executed by both Parties.
7.5    No Third Party Beneficiary. The terms and provisions of this Agreement
are intended solely for the benefit of each Party and their respective
successors or permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other Person.
7.6    Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Applicable Law,
and if the rights or obligations of any Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom, and (d) Transferee and Transferor shall negotiate an
equitable adjustment in the provisions of this Agreement with a view toward
effecting

11
Active 21541400v3



--------------------------------------------------------------------------------



the purposes of this Agreement, and the validity and enforceability of the
remaining provisions, or portions or applications thereof, shall not be affected
thereby.
7.7    Governing Law; Service of Process.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, ENFORCED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK).
(b)    Service of Process. EACH PARTY AGREES THAT, IN ADDITION TO OTHER METHODS
OF SERVICE PROVIDED BY LAW, SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING
ARISING UNDER THIS AGREEMENT OR ANY ANCILLARY AGREEMENT SHALL BE EFFECTIVE IF
PROVIDED IN ACCORDANCE WITH SECTION 7.1, AND THE EFFECTIVE DATE OF SUCH SERVICE
OF PROCESS SHALL BE AS SET FORTH IN SECTION 7.1.
7.8    No Assignment; Binding Effect. This Agreement, and any right, interest or
obligation hereunder, may not be assigned or delegated by either Party without
the prior written consent of the other Party, and any attempt to do so will be
void; provided, however, that nothing in this Section 7.8 shall prohibit
Transferee from assigning any of its rights, title and interest in, to and under
the Facility Assets. This Agreement is binding upon, inures to the benefit of
and is enforceable by the Parties and their respective successors and permitted
assigns.
7.9    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
7.10    Time of Essence. Time is of the essence with respect to all obligations
of the Parties hereunder.
[Signature page follows.]





12
Active 21541400v3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Parties has caused this Transfer Agreement to be
executed by its duly authorized representative as of the date first above
written.


BA LEASING BSC, LLC
 
 
 
 
 
 
By:
/s/ Stephanie Holland
Name:
Stephanie Holland
Title:
SVP, Remarketing Manager
 
 
 
 
 
 
 
 
PORTLAND GENERAL ELECTRIC
COMPANY
 
 
 
 
 
 
By:
/s/ Maria M. Pope
Name:
Maria M. Pope
Title:
SRVP, Power Supply and Operations and Resource Strategy














Active 21541400v3

--------------------------------------------------------------------------------



ANNEX I


PART A
RULES OF INTERPRETATION


Unless otherwise expressly provided in this Agreement, for purposes of this
Agreement, the following rules of interpretation shall apply:
(a)    Calculation of Time Period. When calculating the period of time before
which, within which, or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period will be excluded. If the last day of such period is a non-Business
Day, the period in question will end on the next succeeding Business Day.
(b)    Dollars. Any reference in this Agreement to “dollars” or “$” means U.S.
dollars.
(c)    Exhibits and Schedules. Unless otherwise expressly indicated, any
reference in this Agreement to an “Annex”, “Exhibit” or a “Schedule” refers to
an Annex, Exhibit or Schedule to this Agreement. The Annexes and Exhibits to
this Agreement are hereby incorporated and made a part hereof as if set forth in
full herein and are an integral part of this Agreement. Any capitalized terms
used in any Annex or Exhibit but not otherwise defined therein are defined as
set forth in this Agreement.
(d)    Gender and Number. Any reference in this Agreement to gender includes all
genders, and the meaning of defined terms applies to both the singular and the
plural of those terms.
(e)    Headings. The division of this Agreement into Articles, Sections, and
other subdivisions, and the insertion of headings, are for convenience of
reference only and do not affect, and will not be utilized in construing or
interpreting, this Agreement. All references in this Agreement to any “Section”
are to the corresponding Section of this Agreement unless otherwise specified.
(f)    “Herein.” The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Agreement (including the Annexes and Exhibits to this
Agreement) as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires.
(g)    “Including.” The word “including” or any variation thereof means
“including, without limitation” and does not limit any general statement that it
follows to the specific or similar items or matters immediately following it.

ANNEX I - 1


Active 21541400v3













--------------------------------------------------------------------------------



(h)    Agreements and Documents. Each reference in this Agreement to any
agreement or document or a portion or provision thereof shall be construed as a
reference to the relevant agreement or document as amended, supplemented or
otherwise modified from time to time.
(i)    Applicable Law. Each reference in this Agreement to Applicable Law and to
terms defined in, and other provisions of, Applicable Law shall be references to
the same (or a successor to the same) as amended, supplemented or otherwise
modified from time to time.
(j)    Days. Each reference in this Agreement to “day” means a calendar day.


PART B
CERTAIN DEFINITIONS
“Action” means any demand, action, claim, suit, countersuit, arbitration,
inquiry, subpoena, discovery request, proceeding or investigation by or before
any court or grand jury, any Governmental Authority or any arbitration or
mediation tribunal.
“Affiliate” means, with respect to a Person, any other Person which directly or
indirectly controls, is controlled by or is under common control with such
Person. As used in this definition, “control” (including, its correlative
meaning “controlled by” and “under common control with”) shall mean possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of more than fifty percent (50%) of
outstanding voting securities or partnership or other ownership interests, by
contract or otherwise).
“Agreement” has the meaning set forth in the preamble to the Agreement.
“Ancillary Agreements” means those documents, instruments, certificates or
agreements as may be executed and delivered in connection with this Agreement
and the transactions contemplated hereby.
“Applicable Law” means all applicable laws, including federal, state, local,
county, municipal, foreign or international laws, treaties, rules, regulations,
ordinances, codes, statutes, orders, judgments, writs, decrees, injunctions,
interpretations, licenses, permits, decisions, or directives of any court,
arbitrator or Governmental Authority, in each case, having jurisdiction over
Transferor, Transferee, the Sites or the Facility Assets.
“Assignment and Assumption Agreement” has the meaning set forth in Section 2.2.
“Assumed Liabilities” has the meaning set forth in Section 2.1(b).
“Bill of Sale” has the meaning set forth in Section 2.2.

ANNEX I - 2


Active 21541400v3













--------------------------------------------------------------------------------



“BPA Consent” means the written consent of BPA to the transfer and assignment by
Transferor to Transferee of the Transmission Assets and the Lessor’s Percentage
of PGE’s rights in the Transmission Related Agreements, attached hereto as
Exhibit C.
“Business Day” means any day other than Saturday, Sunday, and any day which is a
legal holiday or a day on which banking institutions in Portland, Oregon are
authorized or obligated by Applicable Law to close.
“Claims” means any administrative, regulatory, or judicial actions or causes of
action, suits, petitions, proceedings (including arbitration proceedings),
investigations, hearings, demands, demand letters, claims, complaints,
allegations of liability or potential liability or notices of noncompliance or
violation delivered by any Governmental Authority or other Person.
“Closing” has the meaning set forth in Section 2.3.
“Closing Date” has the meaning set forth in Section 2.3.
“Effective Date” has the meaning set forth in the preamble to the Agreement.
“Effective Time” has the meaning set forth in Section 2.3.
“Facility Assets” has the meaning given to such term in the Participation
Agreement. For the avoidance of doubt, the Parties acknowledge and agree that
the Facility Assets include the rights under the Operating Agreement and the
Transmission Related Agreements which were assigned to Owner Trustee pursuant to
Section 5 of the PGE Assets Sales Agreement.
“FERC” means the Federal Energy Regulatory Commission.
“FERC Approvals” means the Transferee FERC Approval and the Transferor FERC
Approval.
“Governmental Authority” means any federal, state, local or municipal
governmental body; any governmental, quasi-governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
policy, regulatory or taxing authority or power.
“Indenture Trustee” means HSBC Bank USA, National Association (as
successor-in-interest to The Bank of New York Mellon Trust Company, NA, as
successor-in-interest to The Chase Manhattan Bank (National Association)).
“Knowledge” means, in respect of Transferee, the actual knowledge of Jim Barnes
as of the Closing Date.
“Lessee” means Fale-Safe Incorporated.


“Lessor’s Percentage” has the meaning given to such term in the Participation
Agreement.

ANNEX I - 3


Active 21541400v3













--------------------------------------------------------------------------------





“Liability” means any debt, liability, obligation or commitment of any kind,
character or description, whether known or unknown, absolute or contingent,
accrued or unaccrued, disputed or undisputed, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable or otherwise.
“Lien” means any mortgage, pledges, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof or the filing of, or
agreement to give, any financing statement under the Uniform Commercial Code of
any jurisdiction.
“Losses” mean any and all damages, losses, deficiencies, Liabilities, taxes,
obligations, penalties, judgments, settlements, claims, payments, fines,
interest, costs and expenses, whether or not resulting from third party claims,
including the costs and expenses of any and all Actions and demands,
assessments, judgments, settlements and compromises relating thereto and the
costs and expenses of attorneys’, accountants’, consultants’ and other
professionals’ fees and expenses incurred in the investigation or defense
thereof or the enforcement of rights hereunder.
“Net Revenues Election” has the meaning set forth in the recitals to the
Agreement.
“Notice of Election” has the meaning set forth in the recitals to the Agreement.
“Operating Agreement” has the meaning given to such term in the Participation
Agreement.
“Operative Documents” has the meaning given to such term in the Participation
Agreement.
“Outside Date” means March 31, 2014, as such date may be extended by mutual
written consent of the Parties.
“Owner Participant” has the meaning given to such term in the Participation
Agreement.
“Owner Trustee” means The Bank of New York Mellon Trust Company, NA (as
successor-in-interest to J. Henry Schroder Bank & Trust Company and George
Sievers (Co-Trustee)).
“Participation Agreement” means that certain Participation Agreement dated as of
December 30, 1985, by and among PGE, Lessee, Owner Participant, Owner Trustee,
Indenture Trustee, and the Loan Participants listed in Appendix B thereto.
“Party” has the meaning set forth in the preamble to the Agreement.
“Permitted Encumbrances” means (a) Liens set forth in the PGE Bill of Sale, and
(b) such other Liens which do not materially detract from the value of, or
materially interfere with the present use of the Facility Assets.
“Permitted Liens” means (a) Liens granted under, or created by, existing or
pursuant to, the terms and conditions of the Operating Agreement or the
Transmission Related Agreements; (b) statutory Liens for current taxes or
assessments not yet due or payable; (c) mechanics’, carriers’,

ANNEX I - 4


Active 21541400v3













--------------------------------------------------------------------------------



workers’, repairers’, landlords’, and other similar Liens arising or incurred in
the ordinary course of business which are not yet due and payable, or pledges,
deposits, or other Liens securing the performance of statutory obligations; (d)
Liens set forth in any state, local, or municipal franchise or governing
ordinance under which any portion of the Facility Assets is being used or
conducted; or (e) Liens, including zoning, entitlement, conservation restriction
and other land use and environmental regulations, by Governmental Authorities.
“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, or Governmental
Authority.
“PGE” means Portland General Electric Company, an Oregon corporation.
“PGE Assets Sales Agreement” means that certain Assets Sales Agreement, dated as
of December 30, 1985, between PGE and Owner Trustee.
“PGE Bill of Sale” means that certain Bargain and Sale Deed, Bill of Sale and
Grant of Easements and Licenses, dated as of December 30, 1985, between PGE and
Owner Trustee.
“Related Person” means, with respect to each Party, its respective Affiliates,
and the employees, officers and directors of such Party and its respective
Affiliates.


“Sites” has the meaning set forth in the Participation Agreement.
“Termination Time” has the meaning set forth in the recitals to the Agreement.
“Transfer Price” has the meaning set forth in Section 2.1(c).
“Transferee” has the meaning set forth in the preamble to the Agreement.
“Transferee FERC Approval” means an order issued by FERC under Section 203 of
the Federal Power Act approving the acquisition by Transferee from Transferor of
the Facility Assets.
“Transferee Indemnified Person” has the meaning set forth in Section 5.1.
“Transferor” has the meaning set forth in the preamble to the Agreement.
“Transferor FERC Approval” means an order issued by FERC under Section 203 of
the Federal Power Act approving the transfer by Transferor to Transferee of the
Facility Assets.
“Transferor Indemnified Person” has the meaning set forth in Section 5.2.
“Transferor Liens” has the meaning set forth in Section 2.1(a).
“Transfer Tax” has the meaning set forth in Section 2.7.
“Transmission Assets” has the meaning set forth in the Participation Agreement.

ANNEX I - 5


Active 21541400v3













--------------------------------------------------------------------------------



“Transmission Related Agreements” has the meaning set forth in the Participation
Agreement.
“Trust Agreement” means the Trust Agreement, dated as of December 30, 1985,
between Owner Participant and Owner Trustee.
“Trust Estate” has the meaning given to such term in the Trust Agreement.
“Trust Unwind Transaction” has the meaning set forth in the recitals to the
Agreement.

ANNEX I - 6


Active 21541400v3













--------------------------------------------------------------------------------



EXHIBIT A
FORM OF BILL OF SALE


This BILL OF SALE (this “Bill of Sale”) is made and entered into effective as of
December  18, 2013, by and between BA LEASING BSC, LLC, a Delaware limited
liability company (“Transferor”), and PORTLAND GENERAL ELECTRIC COMPANY, an
Oregon corporation (“Transferee”). Transferor and Transferee are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”
Unless otherwise specifically defined in this Bill of Sale, capitalized terms
used but not defined in this Bill of Sale shall have the meanings given to such
terms in the Transfer Agreement (as such term is defined below).


RECITALS


WHEREAS, Transferor and Transferee have entered into a Transfer Agreement dated
as of December 18, 2013 (the “Transfer Agreement”), pursuant to which, among
other things, Transferor has agreed to assign, transfer and convey to
Transferee, and Transferee has agreed to accept the assignment, transfer and
conveyance of, all of Transferor’s right, title and interest in, to and under
the Facility Assets, on the terms and subject to the conditions set forth in the
Transfer Agreement; and


WHEREAS, the execution and delivery of this Bill of Sale by Transferor and
Transferee is a condition to the obligations of the Parties to consummate the
transactions contemplated by the Transfer Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements set forth in this Bill of Sale and in the
Transfer Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:


1.    Transfer of Facility Assets. Transferor hereby assigns, transfers and
conveys to Transferee, and Transferee hereby accepts the assignment, transfer
and conveyance of, as of the Effective Time, all of Transferor’s right, title
and interest in, to and under the Facility Assets, free and clear of all
Transferor Liens, other than Permitted Liens and, with respect to interests in
real property comprising the Facility Assets, Permitted Encumbrances.


2.    Further Assurances. At any time from and after the date of this Bill of
Sale, at either Party’s request and without further consideration, the other
Party shall execute and deliver to such Party such other instruments of
transfer, conveyance, assignment and confirmation, without representation,
warranty or recourse except as specifically provided in the Transfer Agreement,
provide such materials and information, and take such other actions as may be
required to carry out the provisions of this Bill of Sale and consummate and
make effective the transactions contemplated by this Bill of Sale.



EXHIBIT A -1


Active 21541400v3







--------------------------------------------------------------------------------





3.    Miscellaneous.


(a)    Interpretation. Nothing in this Bill of Sale, whether express or implied,
is intended to or shall be construed to modify, expand or limit in any way the
terms of the Transfer Agreement. To the extent that any provision of this Bill
of Sale conflicts or is inconsistent with the terms of the Transfer Agreement,
the Transfer Agreement will govern.


(b)    Amendment. This Bill of Sale may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of both Parties.


(c)    No Third Party Beneficiary. The terms and provisions of this Bill of Sale
are intended solely for the benefit of each Party and their respective
successors or permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other Person.


(d)    Headings. The headings used in this Bill of Sale have been inserted for
convenience of reference only and do not define or limit the provisions hereof.


(e)    Governing Law. THIS BILL OF SALE SHALL BE GOVERNED BY, ENFORCED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
(f)    Service of Process. EACH PARTY AGREES THAT, IN ADDITION TO OTHER METHODS
OF SERVICE PROVIDED BY LAW, SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING
ARISING UNDER THIS BILL OF SALE SHALL BE EFFECTIVE IF PROVIDED IN ACCORDANCE
WITH SECTION 7.1 OF THE TRANSFER AGREEMENT, AND THE EFFECTIVE DATE OF SUCH
SERVICE OF PROCESS SHALL BE AS SET FORTH IN SECTION 7.1 OF THE TRANSFER
AGREEMENT.


(g)    No Assignment; Binding Effect. This Bill of Sale, and any right, interest
or obligation hereunder, may not be assigned or delegated by any Party without
the prior written consent of the other Party, and any attempt to do so will be
void; provided, however, that nothing in this Section 3(g) shall prohibit
Transferee from assigning any of its rights, title and interest in, to and under
the Facility Assets. This Bill of Sale is binding upon, inures to the benefit of
and is enforceable by the Parties and their respective successors and permitted
assigns.


(h)    Counterparts. This Bill of Sale may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.


[Signature page follows.]



EXHIBIT A -2


Active 21541400v3







--------------------------------------------------------------------------------




    IN WITNESS WHEREOF, each of the Parties has caused this Bill of Sale to be
executed by its duly authorized representative as of the date first above
written.




BA LEASING BSC, LLC
 
 
 
 
 
 
By:
/s/ Stephanie Holland
Name:
Stephanie Holland
Title:
SVP, Remarketing Manager
 
 
 
 
 
 
 
 
PORTLAND GENERAL ELECTRIC
COMPANY
 
 
 
 
 
 
By:
/s/ Maria M. Pope
Name:
Maria M. Pope
Title:
SRVP, Power Supply and Operations and Resource Strategy










EXHIBIT A -3


Active 21541400v3







--------------------------------------------------------------------------------



EXHIBIT B
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and entered
into effective as of December 18, 2013, by and between BA LEASING BSC, LLC, a
Delaware limited liability company (“Transferor”), and PORTLAND GENERAL ELECTRIC
COMPANY, an Oregon corporation (“Transferee”). Transferor and Transferee are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.” Unless otherwise specifically defined in this Agreement, capitalized
terms used but not defined in this Agreement shall have the meanings given to
such terms in the Transfer Agreement (as such term is defined below).


RECITALS


WHEREAS, Transferor and Transferee have entered into a Transfer Agreement dated
as of December 18, 2013 (the “Transfer Agreement”), pursuant to which, among
other things, Transferor has agreed to transfer to Transferee, and Transferee
has agreed to accept, all of the Facility Assets, and Transferor has agreed to
delegate to Transferee, and Transferee has agreed to accept and assume and to
observe and perform and to pay and discharge, all of the Assumed Liabilities, if
any, on the terms and subject to the conditions set forth in the Transfer
Agreement; and


WHEREAS, the execution and delivery of this Agreement by Transferor and
Transferee is a condition to the obligations of the Parties to consummate the
transactions contemplated by the Transfer Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements set forth in this Agreement and in the
Transfer Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:


1.    Assignment and Assumption.
(a)    Transferor hereby assigns to Transferee, and Transferee hereby accepts,
as of the Effective Time, all of Transferor’s right, title and interest in the
Facility Assets, including, without limitation, all of Transferor’s right, title
and interest in, to and under the Operating Agreement and the Transmission
Related Agreements which were assigned to Owner Trustee pursuant to Section 5 of
the PGE Assets Sales Agreement.
(b)    Transferor hereby assigns to Transferee, and Transferee hereby accepts,
as of the Effective Time, all of Transferor’s right, title and interest in, to
and under the subeasements, licenses and other rights and interests granted to
Owner Trustee by PGE pursuant to the PGE Bill of Sale or the PGE Assets Sales
Agreement.

EXHIBIT B - 1


Active 21541400v3





--------------------------------------------------------------------------------



(c)    Transferor hereby assigns and delegates to Transferee, and Transferee
hereby accepts and assumes and agrees to observe and perform and to pay and
discharge, as of the Effective Time, all of the Assumed Liabilities, if any.
    
2.    Further Assurances. At any time from and after the date of this Agreement,
at either Party’s request and without further consideration, the other Party
shall execute and deliver to such Party such other instruments of sale,
transfer, conveyance, assignment and confirmation, without representation,
warranty or recourse except as specifically provided in the Transfer Agreement,
provide such materials and information, and take such other actions as may be
required to carry out the provisions of this Agreement and consummate and make
effective the transactions contemplated by this Agreement.


3.    Miscellaneous.


(a)    Interpretation. Nothing in this Agreement, whether express or implied, is
intended to or shall be construed to modify, expand or limit in any way the
terms of the Transfer Agreement. To the extent that any provision of this
Agreement conflicts or is inconsistent with the terms of the Transfer Agreement,
the Transfer Agreement will govern.


(b)    Amendment. This Agreement may be amended, supplemented or modified only
by a written instrument duly executed by or on behalf of both Parties.


(c)    No Third Party Beneficiary. The terms and provisions of this Agreement
are intended solely for the benefit of each Party and their respective
successors or permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other Person.


(d)    Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.


(e)    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, ENFORCED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).


(f)    Service of Process. EACH PARTY AGREES THAT, IN ADDITION TO OTHER METHODS
OF SERVICE PROVIDED BY LAW, SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING
ARISING UNDER THIS AGREEMENT SHALL BE EFFECTIVE IF PROVIDED IN ACCORDANCE WITH
SECTION 7.1 OF THE TRANSFER AGREEMENT, AND THE EFFECTIVE DATE OF SUCH SERVICE OF
PROCESS SHALL BE AS SET FORTH IN SECTION 7.1 OF THE TRANSFER AGREEMENT.


(g)    No Assignment; Binding Effect. This Agreement, and any right, interest or
obligation hereunder, may not be assigned or delegated by any Party without the
prior written

EXHIBIT B - 2


Active 21541400v3





--------------------------------------------------------------------------------



consent of the other Party, and any attempt to do so will be void; provided,
however, that nothing in this Section 3(g) shall prohibit Transferee from
assigning any of its rights, title and interest in, to and under the Facility
Assets. This Agreement is binding upon, inures to the benefit of and is
enforceable by the Parties and their respective successors and permitted
assigns.


(h)    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.


[Signature page follows.]

EXHIBIT B - 3


Active 21541400v3





--------------------------------------------------------------------------------






    IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be
executed by its duly authorized representative as of the date first above
written.




BA LEASING BSC, LLC
 
 
 
 
 
 
By:
/s/ Stephanie Holland
Name:
Stephanie Holland
Title:
SVP, Remarketing Manager
 
 
 
 
 
 
 
 
PORTLAND GENERAL ELECTRIC
COMPANY
 
 
 
 
 
 
By:
/s/ Maria M. Pope
Name:
Maria M. Pope
Title:
SRVP, Power Supply and Operations and Resource Strategy










EXHIBIT B - 4


Active 21541400v3





--------------------------------------------------------------------------------



EXHIBIT C
BPA CONSENT
[see attached]





























EXHIBIT C - 1


Active 21541400v3







--------------------------------------------------------------------------------





[transferagreement1220_image1.jpg]

EXHIBIT C - 2


Active 21541400v3







--------------------------------------------------------------------------------






EXHIBIT C - 3


Active 21541400v3







--------------------------------------------------------------------------------



[transferagreement1220_image2.jpg]

EXHIBIT C - 4


Active 21541400v3







--------------------------------------------------------------------------------








EXHIBIT C - 5


Active 21541400v3





